Citation Nr: 1619080	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  08-34 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for sinusitis.

3. Entitlement to service connection for a pulmonary disorder. 

4. Entitlement to service connection for narcolepsy.

5. Entitlement to service connection for post-concussion syndrome.

6. Entitlement to a compensable evaluation for status post septoplasty and rhinoplasty.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2008 and September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case has since been transferred to the RO in St. Petersburg, Florida.

This case has an extensive procedural history.  In January 2012 and December 2013, the Board remanded the issues on appeal for additional development, which will be discussed further in the remand portion below.  

In April 2016, the Veteran submitted a statement in support of his appeal.  No waiver of Agency of Original Jurisdiction review (AOJ) was submitted; however, the statement was duplicative of the evidence already of record.  Thus, no waiver is required.  See 38 C.F.R. § 20.1304 (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

This Veteran's case has a complicated history.  Originally, the Veteran had requested a hearing before a Veterans Law Judge (VLJ) in a September 2008 VA Form 9.  That hearing was not scheduled.  In a December 2009 VA Form 9, the Veteran indicated that he did not want a hearing with regard to additional claims now on appeal.  However, subsequently, the Veteran reaffirmed his desire for a Board hearing for all of the issues on appeal in November 2010 and November 2011 correspondence.  No such hearing was scheduled.  The Board notes that during this period, the Veteran had moved twice and changed his representation twice.  

In January 2012, the Board remanded the Veteran's appeal to schedule a Travel Board hearing.  Before that scheduled hearing was held, the Veteran, through his attorney, explained that he had moved to the Philippines with no intent upon returning to the U.S. and requested that the hearing be scheduled via telephone or videoconference with the Manila VARO.  The Veteran's attorney had provided VA with a Sarasota, Florida address for the Veteran for mailing purposes only.  

At some point, the Veteran returned to the U.S. and alerted VA to his change of address, because they notified the Veteran of his scheduled hearing at the St. Petersburg VARO.  In a November 2013 correspondence, the Veteran acknowledged having received notice of the hearing in a letter which had a return address in Brandon, Florida.  Shortly thereafter, the Veteran, through his attorney, asked that the hearing be rescheduled, because he could not arrange transportation.  VA did not respond to this request.  

In the December 2013 remand, the Board erroneously found that the Veteran was not properly notified of his hearing, because the notification had been sent to the incorrect address, and thus failed to appear.  In fact, the Veteran had received notice of the hearing and had asked for it to be rescheduled.  Nevertheless, the Board instructed the RO to contact the Veteran at the Sarasota, Florida address provided in a July 2012 letter to request clarification on his desire to appear for a Board hearing.  Adhering to the Board's instruction, the RO sent the letter to that address; however, that address was not the Veteran's current address, and thus, he never responded.  

In an April 2016 Informal Hearing Presentation (IHP), the Veteran, through his representative, detailed the Veteran's numerous attempts to obtain a Board hearing and failure to receive such hearing.  

The Board recognizes that the most recent attempt to confirm the Veteran's desire to attend a Board hearing was not done properly, as the Veteran's current address, at the time, was not used.  Therefore, the Veteran should not be penalized for not responding to the clarification for a hearing.  As acknowledged by his representative, the Veteran has moved multiple times and changed representation; however, he has also tried to participate in his appeal by providing updated addresses to VA.  The Board finds that at no time during his appeal has the Veteran withdrawn his request for a Board hearing.  Rather, the April 2016 IHP indicated that the most appropriate remedy would be to schedule the Veteran for a hearing, which demonstrates the Veteran's willingness to appear.  Therefore, a remand is required to reschedule the Veteran's Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the St. Petersburg RO before a VLJ at the earliest opportunity, and notify the Veteran of the date, time, and location of the hearing at the current address of record.  Please place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




